DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
Claims 1, 18, 39, and 41-60 remain pending and are under consideration.
	Rejections not reiterated are withdrawn.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18, 39, and 41-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 18 are indefinite because they recite “the mRNA” in line 7 of each claim without proper antecedent basis. More, specifically, these claims recite the phrase “the mRNA comprises chemically modified nucleotides” in line 7, but there are two possible antecedents for “the mRNA, i.e. the recited “synthetic mRNA” and the “synonymous variant mRNA”.  One of skill cannot know to which “the mRNA” in line 7 refers, therefore the claims are ambiguous and indefinite.
Claims 39 and 41-60 are indefinite because claim 39 recites “the second mRNA” without proper antecedent basis, and claims 41-60 depend from claim 39.These claims will be interpreted as requiring that greater than 50% of the mRNA forms secondary structure at 37oC, consonant with claims 1 and 18.
Claims 57 and 58 are indefinite because they recite “the first SHAPE reactivity value” and “the second SHAPE reactivity value” without proper antecedent basis.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 55-60 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 55-60 are drawn to mRNAs wherein certain portions of the mRNA have a particular SHAPE reactivity value (e.g. “greater than 1.5”, or “less than 0.8”). 
The claim term “SHAPE” refers to Selective 2’-Hydroxyl Acylation analyzed by Primer Extension, and the “SHAPE reactivity value” refers to an empirically determined value that describes the propensity of 2’-OH groups in a region of RNA to react with a modifying agent which allows one to make inferences regarding RNA secondary and tertiary structure. The value of SHAPE analysis lies in the fact that secondary structure of large RNAs, such as mRNAs, is unpredictable.  Numerous algorithms exist for predicting the degree of secondary structure, however, these generally only predict about half of all base pairs that occur in an RNA (Kutchko et al (WIREs RNA 2017, 8:e1374. doi: 10.1002/wrna.1374, of record), page 1, right column). SHAPE analysis provides information on the conformational flexibility of nucleotides in an RNA that can be used as a restraint in modeling algorithms which greatly improves prediction. However, SHAPE  reactivity values are themselves empirically determined and do not appear to be readily predictable.  Therefore the claims are akin to those which claim the results of a screening process in an unpredictable art. Such claims merely attempt to preempt the future before it has arrived, i.e. to reach through from the present and claim something that Applicant did not yet possess at the time the application was filed.  Accordingly, there is a failure to meet the written description requirement.

Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive. Applicant asserts that “the claims as amended include relevant identifying characteristics of the claimed mRNA compositions, such that one of ordinary skill in the art would have reasonably concluded that Applicant was in possession of the claimed invention.  This is unpersuasive because it does not address the grounds of the rejection, i.e. that secondary structure, and the results of SHAPE analysis, are unpredictable and SHAPE scores must be determined empirically. The fact that such determinations may be routine in the art does not place one in possession of the genus
of all mRNAs having particular SHAPE reactivity values at specified portions of the
mRNAs. This is particularly true in view of the fact that SHAPE values for a particular
mRNA will vary based on the experimental conditions (see Kutchko (2016) at paragraph
bridging pages 2 and 3). Moreover, the values for a given region will vary with the size
of the region under consideration (Kutchko at last full paragraph of left column on page
4), and the claims do not clearly limit the regions under consideration. Because Applicant has not disclosed a representative number of species of the claimed genus and does not teach how one of skill can predictable obtain the claimed genera of compositions, one of skill could not conclude that Applicant was in possession of the invention as claimed.

New Matter
Claims 59 and 60 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 59 requires that 0-20% of a first set of nucleotides have a SHAPE reactivity of less than 0.8.  This is interpreted as requiring that each one of 0-20% of the nucleotides in the “first set of nucleotides” individually has a SHAPE reactivity value of less than 0.8. The specification as filed does not support this limitation, therefore it represents new matter.
Claim 60 has been amended to require that at least 30% of a second set of nucleotides have a SHAPE reactivity of less than 0.8. This is interpreted as requiring that each one of at least 30% of the nucleotides in the “second set of nucleotides” individually has a SHAPE reactivity value of less than 0.8. The specification as filed does not support this limitation, therefore it represents new matter.

Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive.
Applicant argues that 59 and 60 as filed recited that 0-20% of the first set of nucleotides and at least 30% of the second set of nucleotides, respectively, have a high thermodynamic stability, and refers to specification as filed as disclosing that "[t]he second region, containing the remaining ORF and the 3' UTR, has a relatively stable secondary RNA structure, as greater than 50% of the secondary structure is formed at 37°C as defined by UV-melting analysis ... and the median SHAPE reactivity score of the population is less than 0.8." This passage is at page 108, lines 22-26. 
This is unpersuasive with regard to claim 59, because nothing in the passage indicates that 0-20% of the nucleotides in the first set of nucleotides has a SHAPE reactivity of less than 0.8, as required by claim 59. In fact, the full text of the passage indicates that the in the first region, containing the 5' UTR and the first 10 codons of the open reading frame, there is a computational prediction average pairing probability across of the region less than 30% and a SHAPE reactivity score of over 1.5.” 
Applicant’s argument is unpersuasive with regard to claim 60 because the disclosure that “the median SHAPE reactivity score of the population [of second regions] is less than 0.8” does not support the range of “at least 30% of the second set of
nucleotides have a SHAPE reactivity of less than 0.8.”  The term “median” in this context appears to refer to the value separating the higher half from the lower half of the population. The disclosure that the “median SHAPE reactivity score of the population is less than 0.8” in no way requires that each one of 0 to 30% of the nucleotides in the second set of nucleotides in any one particular mRNA has a SHAPE reactivity of less than 0.8. The claim literally allows for none (0%) of the nucleotides of the second set to have a SHAPE reactivity score of less than 0.8.  It is unclear how the cited passage supports that embodiment. 
The rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 18, 39, 41, 45-47, and 51-54  is/are rejected under 35 U.S.C. 102(a)(1)and 102(a)(2) as being anticipated by de Fougerolles (US 20130236974, of record) as evidenced by the MFOLD prediction for SEQ ID NO: 6 secondary structure using the MFOLD tool on the web at http://www.unafold.org/mfold/applications/rna-folding-form.php.
De Fougerolles taught mRNAs encoding proteins capable of modulating a cell’s function and/or activity (see abstract). The mRNAs can comprise uniform modification of uridines (paragraphs 297 and 299), and the modification can be a substitution of pseudouridine for uridine (paragraphs 289, 311, 868, 901). Instant claims 1 and 18 do not limit the size of the recited  “5’ region” except to say that it must comprise the 5’ UTR and at least 30 nucleotides (claim 1) or 60 nucleotides (claim 18) of the ORF. It follows that the 5’ region can be of any size less than the full length mRNA and so can comprise greater than 30% of the chemically modified nucleotides of an mRNA in which one or more types of residues are uniformly modified. 
The phrase "defined chemistry" is given its broadest reasonable interpretation in view of the specification. In the context of a mRNA in which each nucleotide has a defined "chemistry" this phrase is considered to embrace mRNAs in which any chemical
characteristic of each nucleotide is known, e.g. the type of internucleoside linkage, or the identity of the nucleobase. So, for example, a mRNA in which each nucleobase is known is considered to be a mRNA of "defined chemistry". Therefore mRNAs, such as SEQ ID NO: 6 of de Fougerolles are considered to consist of nucleotides of “defined chemistry”.
The instant limitation requiring that the “mRNA has a minimum free energy (MFE) value that is less than a median distribution MFE value of a synonymous variant mRNA” is not considered to distinguish over the cited art because one could imagine a hypothetical mRNA that encoded the same protein as SEQ ID NO: 6 but had e.g. a lower MFE due to silent introductions of fewer paired bases in the mRNA. See for example the MFOLD prediction of the folding pattern of SEQ ID NO: 6.  Silent changes could be made anywhere in that structure that would destabilize the predicted secondary structures and would, absent evidence to the contrary, result in a synonymous mRNA with a greater MFE.  Thus SEQ ID NO: 6 is considered to have an MFE that is lower than a synonymous variant mRNA. 
De Fougerolles also taught that the mRNAs of the invention could be formulated in a lipid nanoparticle.  See paragraphs 6 and 1061
The mRNAs of de Fougerolles can comprise uniform modification of uridines (paragraph 299), such as the substitution of pseudouridine for uridine (paragraphs 289, 311, 868, 901). The instant claims do not limit the size of the recited  “5’ region” except to say that it must comprise the 5’ UTR and at least 30 nucleotides (claim 1) or 60 nucleotides (claim 18) of the ORF. It follows that the “5’ region” can be of any size less than the full length mRNA and so can comprise greater than 30% of the chemically modified nucleotides of an mRNA in which one or more types of residues are uniformly modified. 
Finally, MFOLD analysis of SEQ ID NO: 6 predicts that greater than 50% of the nucleotides in the mRNA are involved in a base-pair at 37o C.
Thus de Fougerolles taught compositions comprising lipid nanoparticles and an mRNA wherein each nucleotide had a defined chemistry, the mRNA had a lower MFE than a hypothetical synonymous mRNA, in which a 5’ region comprised greater than 30% of the modified nucleotides in the mRNA, and which, absent evidence to the contrary greater than 50% of the mRNA formed secondary structure at 37oC. Therefore de Fougerolles anticipated instant claims 1 and 18.
De Fougerolles can also be applied to claim 39 and dependents as follows. SEQ ID NO: 6 at Table 4, pages 124-125, is an mRNA comprising a 47 nucleotide 5’ UTR, a 99 nucleotide 3’ UTR (including the stop codon), and a coding sequence of 615 nucleotides. De Fougerolles synthesized a version of this mRNA in which each uridine was replaced with a pseudouridine (paragraph 933).  The  segment of SEQ ID NO: 6 consisting of nucleotides 1-529 (which consists of the 5’ UTR and a portion of the ORF) is considered to be “a first region comprising a first set of nucleotides having a primary sequence and including a 5' untranslated region” as recited in claim 39, part (a).  As noted for the “5’ region” of claims 1 and 18, claim 39 does not provide an upper limit to the size of the “first region”. The “second region” (in part (b)) is considered to consist of the remaining 229 nucleotides of SEQ ID NO: 6 (the end of the ORF and the 3’ UTR). The first region of SEQ ID NO: 6 has 350 nucleotides that are involved in a base pair (66% of the total of 529).  The second region has 170 nucleotides involved in a base pair (76.4% of the total of 229).  Therefore the first region is considered to have greater flexibility than the second region. The mRNA of de Fougerolles is uniformly modified with substitutions of pseudouridine for uridine and comprises 169 pseudouridines, 110 of which (65%) are in the first region and 59 of which (35%) are in the second region.
Regarding claim 54, it is noted that there is an open reading frame from the methionine codon at nucleotides 546-548 to the stop codon at positions 660-662 of SEQ ID NO: 6. Thus the first region of de Fougerolles could be considered to second region
Thus de Fougerolles anticipated instant claims 39, 41, 45-47, and 51-53.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 42-44 and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Fougerolles (US 20130236974) as applied to claims US 1, 18, 39, 41, 45-47, and 51-53 above.
The teachings of de Fougerolles are discussed above. With regard to claims 42-44 and 48-50, de Fougerolles disclosed that the uridine substitution could be any of pseudouridine, N1-methyl-pseudouridine or 5-methoxy-uridine (paragraph 282) and exemplified a fully N1-methyl-pseudouridine-modified mRNA and a fully 5-methoxy uridine-modified mRNA (paragraph 1295). It would have been obvious to one of ordinary skill in the art to have modified the invention of de Fougerolles by uniformly modifying SEQ ID NO: 6 with either N1-methyl-pseudouridine or 5-methoxy-uridine because these were disclosed as exchangeable alternatives of pseudouridine and were both exemplified by de Fougerolles in other embodiments. MPEP 2144.06 indicates that when it is recognized in the art that elements of an invention can be substituted, one for the other, while retaining essential function, such elements are art-recognized equivalents.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. IN this case, the essential function of hybridizing with a tRNA anticodon adenosine residue is common to each alternative. Thus the invention as a whole was prima facie obvious.

Claims 39, 41, 45-47, and 51-54  are rejected under 35 U.S.C. 103 as being unpatentable over de Fougerolles (US 20130236974), in view of Benenato et al (US 20170210697).
This rejection relies on teachings of De Fougerolles in which the inventive mRNA does not have a uniform substitution of a modified nucleotide, and is directed in particular to embodiments of the instant claims in which the “first region of the mRNA of claim 39 consists of the 5’ UTR and the second region comprises an entire ORF”, i.e. claim 54.
De Fougerolles taught an mRNAs encoding proteins capable of modulating a cell’s function and/or activity (see abstract). The mRNAs could comprise at least one modified nucleotide such as a pseudouridine (paragraphs 23-25), N1-methyl-pseudouridine or 5-methoxy-uridine (paragraph 282), and need not be uniformly modified (paragraph 297).  One example of an mRNA  of the invention is SEQ ID NO: 6 at Table 4 which comprises a 47 nucleotide 5’ UTR, a 99 nucleotide 3’ UTR (including the stop codon), and a coding sequence of 615 nucleotides between the 5’ UTR and the 3’ UTR.  MFOLD analysis of SEQ ID NO: 6 predicts that 26 of 47 5’ UTR nucleotides (62%) will be base paired, and that about 516 of the 714 ORF and 3’ UTR nucleotides (73%) will be base paired. Therefore, the 47 nucleotide 5’ UTR of de Fougerolles (a “first region”) is considered to have greater flexibility than the combined ORF and 3’ UTR (a “second region”).
De Fougerolles also taught that the mRNAs of the invention could be formulated in a lipid nanoparticle.  See paragraphs 6 and 1061
De Fougerolles did not teach a distribution of chemically modified nucleotides wherein at least 30% of the chemically modified nucleotides are in a first set of nucleotides that is limited to a 5' untranslated region (UTR), which is one embodiment of the instant claims.
Benenato taught compositions for delivery of prophylactics such as mRNA (see abstract and e.g. paragraph 118. Such mRNAs could comprise a coding region, 5'-UTR, 3'-UTR, or cap region  with a 5-substituted uridine (e.g., 5-methoxyuridine), a 1-substituted pseudouridine (e.g., 1-methyl-pseudouridine or 1-ethyl-pseudouridine). Thus one of ordinary skill in the art could have readily envisioned an mRNA of Benenato comprising e.g. one modified nucleotide within the 5’-UTR, the coding region and the 3’-UTR.  The distribution of modified nucleotides is considered to be a matter of design choice absent evidence of secondary considerations.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the inventive mRNA of de Fougerolles by addition of a number of modified nucleotides in the 5’-UTR, such as one modified nucleotide.  One would have been motivated to do so in view of the suggestion of de Fougerolles that the mRNA could comprise modified nucleotides, and the suggestion of Benenato that modified nucleotides could be placed in any of the 5’-UTR, coding region, and/or 3’-UTR. The number and distribution of such modified nucleotides is considered to be a matter of design choice such that it would have been obvious to have arrived at a modified mRNA in which at least 30% of the modified nucleotides were present in the 5’ UTR. Thus it would have been obvious to have arrived at an mRNA of de Fougerolles SEQ ID NO: 6 in which the 5’ UTR (“first region”) comprised at least 30% of the modified nucleotides in the mRNA and the ORF a “second region” comprised the 615 nucleotide ORF and the 3’ UTR, and the invention as a whole, particularly claim 54, was prima facie obvious.

Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered as they might apply to the anticipation and obviousness rejections above but they are not persuasive.
Applicant argues that only 2% of the modified nucleotides of SEQ ID NO: 6 occur in the 5’ UTR region, and that the instant claims require “at least 30% of the chemically modified nucleotides are present in the first set of nucleotides (e.g., the 5' UTR).”  This is unpersuasive because the claims are not limited to embodiments in which 30% of modified residues are in the 5’ UTR.  As explained in the anticipation rejection, the “5’ region” is not limited in terms of length except that it must include at least the 5’ UTR (and some portion of the ORF in claims 1 and 18). None of the claims, excludes sequences after the 5’ UTR from the “5’ region”. 
The remainder of Applicant’s arguments are only relevant to the obviousness rejection of claims 39, 41, 45-47, and 51-54 as being unpatentable over de Fougerolles (US 20130236974), in view of Benenato et al (US 20170210697).
At page 10 of the response, Applicant asserts that SEQ ID NO: 6 of de Fougerolles “is "fully modified with 5-methylcytosine and pseudouridine" (citing paragraph [1014]).” This passage is relevant to one embodiment of SEQ ID NO: 6, but SEQ ID NO: 6 itself is not uniformly modified. In fact, it contains no modified nucleotides.  Accordingly, one of ordinary skill may follow the teachings of de Fougerolles and modify as few as one nucleotide in SEQ ID NO: 6.AS Applicant points out in the last sentence of the only full paragraph on page 10, “Benenato teaches a single modified nucleotide in the 5' UTR”. Accordingly, it would have been obvious to have arrived at a version of de Fougerolles SEQ ID NO: 6 comprising only a single modified nucleotide in the 5’ UTR, or only a single modified nucleotide in each of the 5’ UTR, coding region, and 3’ UTR.  In either instance the percentage of modified nucleotides that is in the 5’ UTR is greater than 30% of the total.
Applicant then argues that neither of the cited references provide reasonable expectation that the construct will yield improved protein production.  This is unpersuasive because the claims are directed to compositions, not methods, and recite no requirement for improved protein production.  Applicant then asserts that the inventors “surprisingly discovered that the distribution of the modified nucleotides, in combination with the flexibility of the two regions of the mRNA, contribute to the success of protein production. Applicant argues in essence, that the invention provides unexpected results, relying for support on the specification at page 15, lines 21-25 and Examples 12 and 13 and FIGs. 4A-4C, 7, 8, 14, 20A-20C, 22, and 38A-38G.This argument is unpersuasive because the results relied upon are not commensurate in scope with the claims which embrace embodiments where only a single modified nucleotide exists in the 5’ UTR of an mRNA, e.g. SEQ ID NO: 6 of de Fougerolles. There is no evidence of record that such a construct would provide “improved protein production relative to an unmodified version of SEQ ID NO: 6.
Accordingly the rejection is maintained. 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.  See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635